DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3, 6-7, 9, 11, 14, 16, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 of U.S. Patent No. 11,039,138 B1 in view of US 2013/0243087 A1 (“Lee”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the patent are substantially similar and obvious variants of one another.   For example:
U.S. Patent No. 11,039,138 B1
Instant Application: 17/340293
Note: underlined fonts mean difference in instant application
1. (Previously Presented) A method comprising:
1. A method of decoding an encoded video sequence, the method comprising:
generating, by a processor in response to instructions stored on a non-transitory computer readable medium, an encoded block by encoding a current block from a current frame from an input video stream, wherein encoding includes:
generating, by a processor in response to instructions stored on a non-transitory computer readable medium, a reconstructed frame, wherein generating the reconstructed frame includes generating a reconstructed block of the reconstructed frame by decoding from an encoded bitstream, wherein decoding includes:

decoding a value from the encoded bitstream;
identifying a probability distribution from a plurality of probability distributions based on the quantization value; and
identifying, in accordance with the value, a probability distribution for generating the reconstructed block, wherein the value indicates the probability distribution among a plurality of probability distributions determined independently of generating the reconstructed frame;
entropy encoding the prediction mode using the probability distribution.
entropy decoding an encoded prediction mode from the encoded bitstream using the probability distribution to identify a prediction mode for generating the reconstructed block;
generating a prediction block for the current block using a prediction mode;
generating a prediction block in accordance with the prediction mode;
generating a residual block based on a difference between the current block and the prediction block;
combining the prediction block and a reconstructed residual block to obtain the reconstructed block; and 

including the reconstructed block in the reconstructed frame; and

outputting the reconstructed frame.
generating transform coefficients by transforming the residual block;

generating quantized transform coefficients by quantizing the transform coefficients using a quantization value;

entropy encoding the quantized transform coefficients;



Although the Patent claims a method comprising: generating, by a processor in response to instructions stored on a non-transitory computer readable medium, an encoded block by encoding a current block from a current frame from an input video stream, it is noted the Patent does not specifically claim “a method of decoding an encoded video sequence” as claimed in claim 1. It is noted that one of ordinary skill in the art would have no difficulty recognizing that the entire process of compressing and encoding is merely the reverse procedure of the encoding process, as clearly claimed in the Patent. Furthermore, it should be self evident to one skilled in the art from the claim of the Patent that video encoder/encoding is an art-recognized equivalent structure/process to a video decoder/decoding and is designed to be used along with a similar but in reverse video decoder/decoding. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the Patent claims before him/her, to flexibly apply the reverse processing steps of the video encoder/encoding of the Patent claims in a similarly designed video decoder/decoding in order to be able to accurately decode any video signal that is compressed encoded using the same decoding technique. 
Further, although the Patent claims identifying a probability distribution from a plurality of probability distributions based on the quantization value, it is noted the Patent does not specifically claim decoding a value from the encoded bitstream; identifying, in accordance with the value, a probability distribution for generating the reconstructed block, wherein the value indicates the probability distribution among a plurality of probability distributions determined independently of generating the reconstructed frame; including the reconstructed block in the reconstructed frame; and outputting the reconstructed frame. Lee however, teaches decoding a value from the encoded bitstream (e.g. see values calculated in the quantizer 140 or coding parameter values (such as intra/inter prediction mode, quantization parameters, etc.) include information that is encoded in the encoder like the syntax element and transferred to a decoder, e.g. see at least paragraphs [0059]-[0060]); identifying, in accordance with the value, a probability distribution for generating the reconstructed block (e.g. see use the decoding target syntax element information and decoding information on neighbor and decoding target block or the information on the symbols/bins to determine the context model and predict the occurrence probability of the bin according to the determined context model, e.g. see at least paragraphs [0070]-[0071], and see that the context model is the probability mode for the bin or of one or more binarized symbols, e.g. see at least paragraph [0063]), wherein the value indicates the probability distribution among a plurality of probability distributions determined independently of generating the reconstructed frame (e.g. see select context model (e.g. see ctx1 to ctx4 in Fig. 9) for the decoding target unit by using the neighbor mode information, e.g. see at least paragraphs [0173]-[0174]; also see, the coding parameter of the quantization parameter may be used for determining the most probable state MPS and the MPS probability value of each context model, e.g. see paragraph [0122]); including the reconstructed block in the reconstructed frame (e.g. see reconstructed image, e.g. see at least paragraph [0075]); and outputting the reconstructed frame (e.g. see reconstructed image outputted in Fig. 2, e.g. see at least paragraph [0075]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the Patent claims and Lee before him/her, to modify the Patent claims with Lee in order to improve coding efficiency. 
Allowable Subject Matter
Claims 2, 4-5, 8, 10, 12-13, 15, 17-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al., US 2013/0243087 A1, discloses intra prediction mode encoding/decoding method and apparatus for same
Sato, US 2012/0128064 A1, discloses image processing device and method
Yasuda et al., US 2011/0026595 A1, discloses video encoding/decoding apparatus
Ameres et al., US 7499492 B1, discloses video compression and encoding method
Yang, US 2008/0279466 A1, discloses methods and systems for rate-distortion optimized quantization of transform blocks in block transform video coding
Gu et al., US 2014/0301462 A1, discloses lossless image and video compression
Pun et al., US 7804897 B1, discloses method for implementing an improved quantizer in a multimedia compression and encoding system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485